                  Case 8:20-cv-01066-TDC Document 14 Filed 08/07/20 Page 1 of 6



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND

Obadiah Oseko Kegege
                                                                   *
       Plaintiff,
                                                                   *
                                                                                                         8:20-cv-01066-TDC
       v.                                                                               Case No.
                                                                   *
Namesilo LLC, et al.
       Defendant.                                                  *

                                   DISCLOSURE OF CORPORATE INTEREST


Check all that apply:

       I certify, as party/counsel in this case that
                                                                                                  (name of party)

is not an affiliate or parent of any corporation, and no corporation, unincorporated association,
partnership or other business entity, not a party to the case, has a financial interest in the outcome
of this litigation as defined in Local Rule 103.3 (D. Md.).




       The following corporate affiliations exist with                  Tucows, Inc.                                         :
                                                                                                     (name of party)



See attached list                                                                                                            .
                                                      (names of affiliates)




    The following corporations, unincorporated associations, partnerships or other business
entities which are not parties may have a financial interest in the outcome of this litigation:

                                                                                                                             .
                                          (names of entities with possible financial interests)




DisclosureCorpInterest (03/2015)
           Case 8:20-cv-01066-TDC Document 14 Filed 08/07/20 Page 2 of 6
Disclosure of Corporate Interest




    In a case based on diversity jurisdiction, the following is a list of all members of

________________________________ and their states of citizenship:
           (name of LLC party)



___________________________________                    ____________________________________
           (name of member)                                            (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                            (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                            (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                            (state of citizenship)




Note: If there are additional LLC members, please provide their names and states of citizenship
on a separate sheet of paper.




August 7, 2020                                         s/ Patrick A. Harvey
Date                                                   Signature
                                                       Patrick A. Harvey (Bar No. 18758)
                                                       Printed name and bar number
                                                       1111 Pennsylvania Ave. NW
                                                       Address
                                                       patrick.harvey@morganlewis.com
                                                       Email address
                                                       202-739-3000
                                                       Telephone number
                                                       202-739-3001
                                                       Fax number




                                                  2
          Case 8:20-cv-01066-TDC Document 14 Filed 08/07/20 Page 3 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                GREENBELT DIVISION


 OBADIAH OSEKO KEGEGE

                                       Plaintiff,

         v.                                             Civil Action No: 8:20-cv-01066-TDC

 NAMESILO LLC, et al.

                                    Defendants.



                         LIST OF TUCOWS, INC.’S SUBSIDIARIES

        Defendant Tucows, Inc. discloses that the following entities are subsidiaries of Tucows,

Inc.:

1. Tucows (Delaware) Inc., a Delaware corporation, is a wholly owned subsidiary of Tucows

Inc.

2. Tucows.com Co., a Nova Scotia corporation, is a wholly owned subsidiary of Tucows

(Delaware) Inc.

3. Tucows Corp., a Mississippi corporation, is a wholly owned subsidiary of Tucows (Delaware)

Inc.

4. Tucows (UK) Limited, a company incorporated in England and Wales, is a wholly owned

subsidiary of Tucows.com Co.

5. Tucows (Australia) Pty Limited, a Victoria corporation, is a wholly owned subsidiary of

Tucows.com Co.

6. Tucows (Germany) Inc., a Bonn corporation, is a wholly owned subsidiary of Tucows.com

Co.


                                                    1
         Case 8:20-cv-01066-TDC Document 14 Filed 08/07/20 Page 4 of 6



7. EPAG Domainservices GmbH, a Nova Scotia corporation, is a wholly owned subsidiary of

Tucows (Germany) Inc.

8. Ting Inc., a Delaware corporation, is a wholly owned subsidiary of Tucows (Delaware) Inc.

9. Tucows TLDs Inc., an Ontario corporation, is a wholly owned subsidiary of Tucows.com Co.

10. Tucows Domains Inc., an Ontario corporation, is a wholly owned subsidiary of Tucows.com

Co.

11. Contact Privacy Inc., an Ontario corporation, is a wholly owned subsidiary of Tucows.com

Co.

12. Ting Fiber Inc., a Delaware Corporation, is a wholly owned subsidiary of Tucows

(Delaware) Inc.

13. Ting Virginia, LLC, a Virginia Corporation, is a 90% owned subsidiary of Ting Fiber Inc.

14. Blue Ridge Websoft, LLC, a Virginia Corporation, is a wholly owned subsidiary of Ting

Virginia, LLC.

15. Fiber Roads, LLC, a Virginia Corporation, is a wholly owned subsidiary of Ting Virginia,

LLC.

16. Navigator Network Services, LLC, a Virginia Corporation, is a wholly owned subsidiary of

Ting Virginia, LLC.

17. Tucows (Emerald), LLC, a Delaware limited liability company, is a wholly owned

subsidiary of Ting Fiber Inc.

18. eNom, LLC, a Delaware limited liability company, is a wholly owned subsidiary of Tucows

(Emerald), LLC.




                                               2
         Case 8:20-cv-01066-TDC Document 14 Filed 08/07/20 Page 5 of 6




19. Rightside Australia Pty Limited, a Queensland corporation, is a wholly owned subsidiary of

eNom, LLC.

20. eNom Canada Corp. a Nova Scotia corporation, is a wholly owned subsidiary of eNom, LLC.

21. Whois Privacy Protection Services, Inc, Nevada corporation, is a wholly owned subsidiary

of eNom, LLC.

22. Secure Business Services, Inc., a Nevada corporation, is a wholly owned subsidiary of eNom,

LLC.

23. NameJet, LLC, a Delaware limited liability company, is a 50% owned subsidiary of eNom,

LLC.

24. Roam Mobility Holdings Inc., a Nova Scotia corporation, is a wholly owned subsidiary of

Tucows.com Co.



 Dated: August 7, 2020                      Respectfully submitted,



                                            s/ Patrick A. Harvey
                                            Patrick Harvey (Bar No. 18758)
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            1111 Pennsylvania Avenue, NW
                                            Washington, DC 20004
                                            T: (202) 739-3000
                                            F: (202) 739-3001
                                            patrick.harvey@morganlewis.com


                                            Attorney for Defendant Tucows, Inc.




                                              3
         Case 8:20-cv-01066-TDC Document 14 Filed 08/07/20 Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2020 I caused the foregoing to be served via first class

mail on Plaintiff Obadiah O. Kegege at the following address:

       Plaintiff Obadiah O. Kegege
       P.O. Box 1153
       Greenbelt, MD 20768

                                                                   s/ Patrick A. Harvey




                                                4
